MEMORANDUM ***
Betty Perry appeals the district court’s summary judgment in favor of the Commissioner of the Social Security Administration in Perry’s action challenging the Commissioner’s finding that Perry had been overpaid Social Security benefits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s summary judgment upholding the Commissioner’s final decision, Macri v. Chater, 93 F.3d 540, 543 (9th Cir.1996), and we review for substantial evidence the Commissioner’s factual findings, Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). We vacate and remand.
In our review for substantial evidence, we must consider the administrative record as a whole, see Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989), and because the record as a whole includes contradictory evidence provided by the Commissioner, substantial evidence does not support the Commissioner’s final decision. The matter is remanded to the District Court with instructions to vacate the summary judgment previously entered and remand the matter to the Commissioner of the Social Security Administration for further proceedings to fully develop the record, which will include a proper accounting that reconciles the information provided to Perry in her SSA-1099’s to the amount of benefits she was entitled to and paid.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.